DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022, has been entered.
Response to Amendment
	Applicant’s amendments to claim 1, 9, 14, and 15 in the response filed March 14, 2022, are acknowledged by the Examiner. 
	Claims 1, 3-9, 11-15 are pending in the current action.
Response to Arguments
With respect to claims 1, 14, and 15, Applicant argues that Miura does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US 4467799) in view of Imashiro et al (US 2011/0232653).
With respect to claim 1, Steinberg discloses A mask adapted to be worn on a face (Fig 1, mask 10), the mask comprising: a transparent main body that covers at least a portion of the face (col 1 ln 55-60, transparent main body of invisible material), wherein the transparent main body comprises a resin film having air permeability through a thickness of the resin film (col 2 ln 50-60, resin film with piercings that allow for air permeability), the resin film is a non-porous film having through holes extending through the thickness of the resin film (col 2 ln 50-60, resin film is a resin sheet which would have no permeability except through the piercings), the resin film of the transparent main body is composed of a transparent material (col 3 ln 00-5, transparent material), and the air permeability of the resin film is provided solely through the through holes (col 2 ln 50-60, resin film is a resin sheet which would have no permeability except through the piercings).
Steinberg is silent the diameter of the through holes is 2 µm to 30 µm, the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2.  
Imashiro et al teaches an analogous mask adapted to be worn on a face ([0022]), the mask comprising a main body that covers at least a portion of the face ([0028]), wherein5 the main body comprises a polypropylene resin film having air permeability through the thickness thereof ([0058], [0064], resin, air permeable), the diameter of the through holes is 0.01 µm to 30 µm ([0025], 0.1 µm-1 µm through holes, a range including the limitation range thus meets the limitations range, see MPEP 2144.05), and10 the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2 ([0024], [0025], due to the thread size and pore size the density of the holes would be between 2.48 x103 -2.27x107, a range including the limitation range thus meets the limitations range, see MPEP 2144.05; thread diameter is 100-1 micrometer (0.0001-0.01 cm) and pore diameter is 1-0.1 micrometers (0.0001-0.00001 cm), assuming about two threads (four of  ½ thread diam= 2 thread diam) to a pore (an vertical and horizontal thread), the density would be (1 pore)/(pore diam + 2*thread diam)^2= X hole/cm^2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore density and diameter as taught by Steinberg to have pore density and diameter as taught by Imashiro et al in order to better limit the passing of unwanted materials (Imashiro [0023]).
With respect to claim 4, Steinberg/Imashiro et al discloses The mask according to claim 1, wherein a ratio t/R is 1 to 10000, where R denotes the diameter of the through holes and t denotes the thickness of the resin film (Imashiro [0045], ratio is between 100-5000, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material and pore ratio as taught by Steinberg/Imashiro et al to have the resin material and pore ratio as taught by Imashiro et al in order to better limit the passing of unwanted materials (Imashiro [0023]).
With respect to claim 5, Steinberg/Imashiro et al discloses The mask according to claim 1, wherein an air permeability through the thickness of the resin film, as determined by Frazier number measured according to JIS L 1096, is at least 10 cm3/(cm2-sec) (Steinberg, air permeability involves a variety of factors not clarified in the claim limitation, thus depending on the system inputs the combined device could be made to result in the claimed air permeability; there is obviously a combination of inputted values that would result in the combined device of Steinberg/Imashiro et al meeting the claimed result).  
Examiner further notes, in light of cited prior art that the claimed measurement system resulting value are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed air permeability which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 6, Steinberg/Imashiro et al discloses The mask according to claim 1, wherein a sound pressure loss across the resin film at a frequency of 1 kHz is at most 5 dB (Steinberg sound pressure loss involves a variety of factors not clarified in the claim limitation, thus depending on the system inputs the combined device could be made to result in the claimed sound pressure loss; there is obviously a combination of inputted values that would result in the combined device of Steinberg/Imashiro et al meeting the claimed result).  
Examiner further notes, in light of cited prior art that the claimed value are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed sound pressure loss which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 7, Steinberg/Imashiro et al discloses The mask according to claim 1, wherein a total light transmittance of the resin film, as measured according to JIS K 7361, is 60% or more (Steinberg col 3 ln 00-5, transparent material; total light transmittance involves a variety of factors not clarified in the claim limitation, thus depending on the system inputs the combined device could be made to result in the claimed total light transmittance; there is obviously a combination of inputted values that would result in the combined device of Steinberg/Imashiro et al meeting the claimed result).
Examiner further notes, in light of cited prior art that the claimed measurement system resulting value are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed light transmittance which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 8, Steinberg/Imashiro et al discloses The mask according to claim 1, wherein the resin film is composed of at10 least one material selected from polyethylene terephthalate, polycarbonate, polyimide, polyethylene naphthalate, and polyvinylidene fluoride (Imashiro [0058], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Steinberg/Imashiro et al to have the resin material as taught by Imashiro et al as it is a material know to have an excellent ability to filter and efficiently destroy or inactivate the adsorbed bacteria and viruses (Imashiro [0023]).

Claim 3, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg/Imashiro et al as applied to claim 1 above, and further in view of Balanzat et al (US 4832997).
With respect to claim 3, Steinberg/Imashiro et al discloses The mask according to claim 1.
Steinberg/Imashiro et al is silent on wherein the through holes extend in a direction perpendicular to a principal surface of the resin film.  
	Balanzat et al teaches an analogous microporous filter membrane (col 1 ln 10-15) wherein the through holes 27 extend continuously from the exterior front face 31 to the exterior back face 32 (Fig 5, col 5 ln 25-30), and wherein the through holes extend in a direction perpendicular to a principal surface of the resin film (Fig 4, col 3 ln 50-55, perpendicular holes due to cutting and material relative angles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the etched pore angle of Steinberg/Imashiro et al to be angled as taught by Balanzat et al and this would allow for small pore sizes without detriment to the mechanical strength of the filter (Balanzat et al col 3 ln 45-50).
With respect to claim 9, Steinberg/Imashiro et al discloses The mask according to claim 1, wherein the transparent main body of the mask provides an exterior front face of the mask and an exterior back face of the mask, which opposes the front face of the mask (Steinberg Fig 1, Fig 2).
Steinberg/Imashiro et al is silent on and the through holes extend continuously from the exterior front face of the mask to the exterior back face of the mask.  
Balanzat et al teaches an analogous microporous filter membrane (col 1 ln 10-15) wherein the through holes 27 extend continuously from the exterior front face 31 to the exterior back face 32 (Fig 5, col 5 ln 25-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the etched pore angle of Steinberg/Imashiro et al to be continuous as taught by Balanzat et al and this would allow for small pore sizes without detriment to the mechanical strength of the filter (Balanzat et al col 3 ln 45-50).
With respect to claim 12, Steinberg/Imashiro et al/Balanzat et al discloses The mask according to claim 9, wherein longitudinal axes of the through holes are inclined with respect to the exterior front face of the mask and the exterior back face of the mask (Balanzat et al Fig 5, col 4 ln 15-25, axis of each of the through holes 27 is inclined).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the etched pore angle of Steinberg/Imashiro et al/Balanzat et al to be angled as taught by Balanzat et al and this would allow for small pore sizes without detriment to the mechanical strength of the filter (Balanzat et al col 3 ln 45-50).
With respect to claim 13, Steinberg/Imashiro et al/Balanzat et al discloses The mask according to claim 9, wherein longitudinal axes of at least some of the through holes intersect each other within the resin film (Balanzat et al Fig 6, col 4 ln 35-50, holes 29 intersect).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the etched pore angle of Steinberg/Imashiro et al/Balanzat et al to be angled as taught by Balanzat et al and this would allow for small pore sizes without detriment to the mechanical strength of the filter (Balanzat et al col 3 ln 45-50).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberg/Imashiro et al/Balanzat et al as applied to claim 9 above, and further in view of Smaller (US 2012/0167891).
With respect to claim 11, Steinberg/Imashiro et al/Balanzat et al discloses The mask according to claim 9.
Steinberg/Imashiro et al/Balanzat et al is silent on wherein the diameter of the through holes decrease continuously from the exterior front face of the mask to the exterior back face of the mask.
	Smaller teaches an analogous mask system having through holes 12 wherein the diameter of the through holes decrease continuously from the exterior front face 19 of the mask 11 to the exterior back face 15 of the mask (Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the through holes of Steinberg/Imashiro et al/Balanzat et al to have a decreasing diameter as taught by Smaller in order to increase device effectiveness (Smaller [0040]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg in view of Imashiro et al and in view of Balanzat et al.
With respect to claim 14,  Steinberg discloses A mask adapted to be worn on a face (Fig 1, mask 10), the mask comprising: a transparent main body that covers at least a portion of the face (col 1 ln 55-60, transparent main body of invisible material), wherein the transparent main body comprises a resin film having air permeability through a thickness of the resin film (col 2 ln 50-60, resin film with piercings that allow for air permeability), the resin film is a non-porous film having through holes extending through the thickness of the resin film (col 2 ln 50-60, resin film is a resin sheet which would have no permeability except through the piercings), the resin film of the transparent main body is composed of a transparent material (col 3 ln 00-5, transparent material), … and the air permeability of the resin film is provided solely through the through holes (col 2 ln 50-60, resin film is a resin sheet which would have no permeability except through the piercings), wherein the transparent main body of the mask provides an exterior front face of the mask and an exterior back face of the mask, which opposes the front face of the mask (Fig 1, Fig 2),Appl. No. 15/576,978Attorney Docket No. P53887 wherein the through holes extend continuously from the exterior front face of the mask to the exterior back face of the mask (col 2 ln 50-60, resin film with piercings that allow for air permeability thus at least some of the holes extends continuously between the faces).
	Steinberg is silent the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2, and Appl. No. 15/576,978Attorney Docket No. P53887wherein a central longitudinal axis of each of the through holes is inclined with respect to the exterior front face of the mask and the exterior back face of the mask.  
Imashiro et al teaches an analogous mask adapted to be worn on a face ([0022]), the mask comprising a main body that covers at least a portion of the face ([0028]), wherein5 the main body comprises a polypropylene resin film having air permeability through the thickness thereof ([0058], [0064], resin, air permeable), the diameter of the through holes is 0.01 µm to 30 µm ([0025], 0.1 µm-1 µm through holes, a range including the limitation range thus meets the limitations range, see MPEP 2144.05), and10 the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2 ([0024], [0025], due to the thread size and pore size the density of the holes would be between 2.48 x103 -2.27x107, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore density and diameter as taught by Steinberg to have pore density and diameter as taught by Imashiro et al in order to better limit the passing of unwanted materials (Imashiro [0023]).
Steinberg/Imashiro et al discloses the device as discussed above.
Steinberg/Imashiro et al is silent wherein a central longitudinal axis of each of the through holes is inclined with respect to the exterior front face of the mask and the exterior back face of the mask.
	Balanzat et al teaches an analogous microporous filter membrane (col 1 ln 10-15) wherein the through holes 27 extend continuously from the exterior front face 31 to the exterior back face 32 (Fig 5, col 5 ln 25-30), and wherein a central longitudinal axis of each of the through holes 27 is inclined with respect to the exterior front face of the mask and the exterior back face of the mask (Fig 5, col 4 ln 15-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the etched pore angle of Steinberg/Imashiro et al to be angled as taught by Balanzat et al and this would allow for small pore sizes without detriment to the mechanical strength of the filter (Balanzat et al col 3 ln 45-50).
With respect to claim 15, Steinberg discloses A mask adapted to be worn on a face (Fig 1, mask 10), the mask comprising: a transparent main body that covers at least a portion of the face (col 1 ln 55-60, transparent main body of invisible material), wherein the transparent main body comprises a resin film having air permeability through a thickness of the resin film (col 2 ln 50-60, resin film with piercings that allow for air permeability), the resin film is a non-porous film having through holes extending through the thickness of the resin film, the resin film of the transparent main body is composed of a transparent material (col 2 ln 50-60, resin film is a resin sheet which would have no permeability except through the piercings), …and the air permeability of the resin film is provided solely through the through holes (col 2 ln 50-60, resin film is a resin sheet which would have no permeability except through the piercings), wherein the transparent main body of the mask provides an exterior front face of the mask and an exterior back face of the mask, which opposes the front face of the mask (Fig 1, Fig 2), wherein the through holes extend continuously from the exterior front face of the mask to the exterior back face of the mask (col 2 ln 50-60, resin film with piercings that allow for air permeability thus at least some of the holes extends continuously between the faces).
Steinberg is silent on the diameter of the through holes is 0.01 m to 30 m, the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2, and wherein a central longitudinal axis of at least one of the through holes intersect a central longitudinal axis of at least another of the through holes at a position within the resin film. 
Imashiro et al teaches an analogous mask adapted to be worn on a face ([0022]), the mask comprising a main body that covers at least a portion of the face ([0028]), wherein5 the main body comprises a polypropylene resin film having air permeability through the thickness thereof ([0058], [0064], resin, air permeable), the diameter of the through holes is 0.01 µm to 30 µm ([0025], 0.1 µm-1 µm through holes, a range including the limitation range thus meets the limitations range, see MPEP 2144.05), and10 the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2 ([0024], [0025], due to the thread size and pore size the density of the holes would be between 2.48 x103 -2.27x107, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore density and diameter as taught by Steinberg to have pore density and diameter as taught by Imashiro et al in order to better limit the passing of unwanted materials (Imashiro [0023]).
Steinberg/Imashiro et al discloses the device as discussed above.
Steinberg/Imashiro is silent on  and wherein a central longitudinal axis of at least one of the through holes intersect a central longitudinal axis of at least another of the through holes at a position within the resin film. 
	Balanzat et al teaches an analogous microporous filter membrane (col 1 ln 10-15) wherein the through holes 29 extend continuously from the exterior front face 31 to the exterior back face 32 (Fig 6, col 5 ln 25-30), and wherein a central longitudinal axis of at least one of the through holes 29 intersect a central longitudinal axis of at least another of the through holes 29 at a position within the resin film (Fig 6, col 4 ln 35-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the etched pore angle of Steinberg/Imashiro et al to be angled as taught by Balanzat et al and this would allow for small pore sizes without detriment to the mechanical strength of the filter (Balanzat et al col 3 ln 45-50).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786